Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claim(s) 5, 6, 17, 18 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 9, 10, 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20190387522 A1 to Borst; Simon et al.

Re: Claim(s) 9, 1, 13
Borst discloses a second communication node for transmitting a message in a vehicle-to-everything (V2X) communication network (Fig. 5 – 520/530 and Fig. 6), 
comprising: a processor (Fig. 6 – 604); 
a memory configured to store at least one instruction executable by the processor (Fig. 6 – 606); 
and at least one antenna configured to perform signal transmission and reception based on an operation of the processor (Fig. 5 – 522), 
wherein when executed by the processor, the at least one instruction is configured to: generate information regarding transmission slots for granting transmission opportunities to first communication nodes; generate information regarding a time period including a plurality of transmission slots based on the information regarding the transmission slots; and transmit a message including the information regarding the time period to the first communication nodes, wherein the information regarding the time period includes information on a number of the plurality of transmission slots included in the time period (0045, 0047, 0048 - System 500 may further include a resource manager 530 that is configured to manage the radio resources used for V2V communications. In one embodiment, resource manager 530 may be implemented in RAN 520 … resource manager 530 is configured to determine when vehicles enter zones 201-205. As a vehicle enters a zone, resource manager 530 performs a slot assignment where it attempts to assign a periodic transmission slot to the vehicle from the subset of transmission slots allocated to that zone. Resource manager 530 is further configured to transmit (e.g., broadcast) the slot assignments for the periodic transmission slots to the vehicles … each vehicle may know its individual slot assignment based on the information broadcast by 
Borst further discloses a method of a first communication node which receives the message from the second communication node (Fig. 9) and a method performed by the second communication node corresponding to the second communication node of claim 9 (Fig. 8) as required by claims 1 and 13, respectively.

Re: Claim(s) 10
Borst discloses wherein the second communication node is a road side unit (RSU), and the first communication nodes are on board units (OBUs) (Fig. 5 – 520/530 and vehicles 504).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7, 8, 19, 20 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Borst.

Re: Claim(s) 7, 19
Borst discloses those limitations as set forth in the rejection of claim(s) 9 above.
Borst does/do not appear to explicitly disclose wherein the transmitting of the message further includes, when the transmission of the message is completed in the one transmission slot, maintaining the first index of the one transmission slot after transmitting the message through the one transmission slot.
However, further attention is directed to Borst, which discloses that slot assignment may be periodic  (Fig. 8 – 814 and 818).  Further, Borst discloses that the vehicle performs periodic transmission in accordance to said assignment (Fig. 9 – 908).  Borst then discloses that a determination is made regarding whether a vehicle has left the zone and that the slot is released in the affirmative case but retained in the negative case (Fig. 8 – 820)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Borst invention by employing the further teaching as taught by Borst to derive that in the case that the vehicle remains in the zone, the slot assignment is maintained by which subsequent periodic transmissions would occur.  

Re: Claim(s) 8, 20
Borst discloses those limitations as set forth in the rejection of claim(s) 9 above.
Borst does/do not appear to explicitly disclose wherein the transmitting of the message further includes, when the one transmission slot is terminated before the transmission of the message is completed, transmitting the message additionally through a transmission slot after the one transmission slot.
Borst, which discloses that slot assignment may be periodic  (Fig. 8 – 814 and 818).  Further, Borst discloses that the vehicle performs periodic transmission in accordance to said assignment (Fig. 9 – 908).  Borst then discloses that a determination is made regarding whether a vehicle has left the zone and that the slot is released in the affirmative case but retained in the negative case (Fig. 8 – 820)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Borst invention by employing the further teaching as taught by Borst to derive that in the case that the vehicle remains in the zone, the slot assignment is maintained by which subsequent periodic transmissions would occur.  The Examiner points out that irrespective of whether the prior transmission was successful or not (i.e. terminated), the subsequent periodic transmission would utilize the same slot assignment in the subsequent period.  Per the claim language, the language “a transmission slot after the one transmission slot” does not appear to require the other slot to be within the same time period.  Therefore, one of ordinary skill in the art would have been able to reasonably conclude that the same slot assignment in the next transmission period would be a slot after the one transmission slot with respect to a time of transmission.

Claim(s) 2, 11, 14 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Borst as applied to claim 9 above, and further in view of US 20150156662 A1 to Bai; Song Nan et al.

Re: Claim(s) 2, 11, 14
Borst discloses those limitations as set forth in the rejection of claim(s) 9 above.  
Borst does/do not appear to explicitly disclose wherein the number of the plurality of transmission slots included in the time period is configured based on at least one of a number of communication nodes located within a preconfigured distance from the second communication node, a data transmission rate of the message, and a number of messages transmitted during the time period.
However, attention is directed to Bai which discloses said limitation (0014 - The transmission scheduler may determine transmission power or a data rate of the message according to at least one of the packet error rate and the vehicle density.  0016 - The transmission scheduler may determine lengths of time slots forming a time frame according to the determined data rate).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Borst invention by employing the teaching as taught by Bai to provide the ability to determine the length of time slots in a time frame (i.e. a fixed period of time) based on a data transmission rate of the message.  In determining the lengths of the slots for a fixed period of time, the number of slots would be inversely proportional to the length of the time slots.  The motivation for the combination is given by Bai (0006 - The present invention has been made in an effort to provide a communication apparatus and method capable of performing congestion control, which may satisfy requirements of an application service while avoiding a network congestion situation in inter-vehicular communication).

Claim(s) 3, 12, 15 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Borst as applied to claim 9 above, and further in view of US 20190364484 A1 to Kim; Soyoung et al.

Re: Claim(s) 3, 12, 15
Borst discloses those limitations as set forth in the rejection of claim(s) 9 above.  
Borst does/do not appear to explicitly disclose wherein the receiving of the information regarding the time period includes receiving a wireless access for vehicle environment (WAVE) service advertisement (WSA) including the information regarding the time period through a control channel (CCH).
However, attention is directed to Kim which discloses said limitation (0188 - The V2X communication apparatus may transmit the service announcement information … the V2X communication apparatus may transmit service data in a SCH while transmitting service advertisement information in a CCH.  Figs. 2 and 4 – WAS transmitted from RSU to OBU).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Borst invention by employing the teaching as taught by Kim to provide the ability for the RSU (i.e. second communication node) to transmit control information to the OBU (i.e. first communication node) via a WSA through a CCH.   The motivation for the combination is given by Kim (0001 - The present invention relates to a method and apparatus for V2X communication, and more particularly, relates to a data communication method for receiving service .

Claim(s) 4, 16 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Borst as applied to claim 9 above, and further in view of US 20190387379 A1 to Sugiyama; Yoshikazu et al.

Re: Claim(s) 4, 16
Borst discloses those limitations as set forth in the rejection of claim(s) 9 above.  
Borst does/do not appear to explicitly disclose wherein the selecting of the one transmission slot includes detecting a collision between messages in the transmission slot indicated by the first index by performing a carrier sense multiple access/collision avoidance (CSMA/CA) operation in the transmission slot indicated by the first index.
However, attention is directed to Sugiyama, which discloses said limitation (0049-0050 – CSMA/CA used to apply slot waiting time to avoid collisions).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Borst invention by employing the teaching as taught by Sugiyama to provide the ability to detect a potential collision through use of CSMA and apply a slot waiting time to avoid said collision.  The motivation for the combination is given by Sugiyama (0001 - The present invention relates to a vehicle-to-vehicle communication device, a vehicle-to-vehicle communication system, and a vehicle-to-vehicle communication method).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASHIF SIDDIQUI whose telephone number is (571)270-3188.  The examiner can normally be reached on M-R 6:00 EST to 16:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KASHIF SIDDIQUI/Primary Examiner, Art Unit 2415